EXHIBIT 10.2
FIRST AMENDMENT TO THE AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
TIME WARNER ENTERTAINMENT COMPANY, L.P.
               FIRST AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF TIME WARNER ENTERTAINMENT COMPANY, L.P., dated as of December 31,
2009 (this “Amendment”), between Time Warner Cable LLC, a Delaware limited
liability company (“TWC LLC”), Time Warner NY Cable LLC, a Delaware limited
liability company (“TW NY”) and TWE GP Holdings LLC, a Delaware limited
liability company (“TWE GP”). Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Partnership Agreement (as
defined below).
               WHEREAS, Time Warner Entertainment Company, L.P., a Delaware
limited partnership (the “Partnership”), currently operates under an Amended and
Restated Agreement of Limited Partnership, dated as of March 31, 2003 (the
“Partnership Agreement”), by and among Time Warner Cable Inc. (“TWC”), TWE
Holdings I Trust (“TWE Trust”), and American Television and Communications
Corporation (“ATC”);
               WHEREAS, TWC LLC, TW NY, TWE GP are the successors-in-interest to
TWC, TWE Trust and ATC;
               WHEREAS, TW NY is the successor-in-interest to and the holder of
record of the Preferred Component of the ATC Partnership Interest;
               WHEREAS, pursuant to that certain Distribution Agreement, dated
as of August 11, 2009, between the Partnership and TW NY, the Partnership has
agreed to distribute to TW NY all of its ownership interests in Time Warner
Cable Holdings Inc., a wholly-owned subsidiary of the Partnership (the “TWC
Holdings Distribution Agreement”);
               WHEREAS, pursuant to that certain Distribution Agreement, dated
as of August 11, 2009, between the Partnership and TW NY, the Partnership has
agreed to distribute to TW NY all of its ownership interests in Century Venture
Corporation, a wholly-owned subsidiary of the Partnership (the “CVC Distribution
Agreement”);
               WHEREAS, the agreements of the Partnership set forth in the TWC
Holdings Distribution Agreement and the CVC Distribution Agreement are
conditioned upon, and being made in exchange for, the reduction of the Preferred
Amount (as defined herein) in the amount equal to the agreed-upon value of the
ownership interests being distributed to TW NY pursuant to the TWC Holdings
Distribution Agreement and the CVC Distribution Agreement, as set forth in such
agreements; and

 



--------------------------------------------------------------------------------



 



               WHEREAS, the parties hereto desire to enter into this Amendment
in connection with the transactions contemplated by the TWC Holdings
Distribution Agreement and CVC Distribution Agreement.
               NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
I.
AMENDMENT
               (1)     The following defined term shall be deleted in its
entirety and the following substituted therefor:
               “Preferred Amount” means $1,928,200,000.
II.
GENERAL PROVISIONS
               (1)     Governing Law; Venue; Disputes. This Amendment shall be
governed by the internal laws of the State of New York, without giving effect to
the principles of conflicts of law of such state. Any action, suit or proceeding
shall be prosecuted as to any party hereto in the County of New York, State of
New York.
               (2)     Captions. Section headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.
               (3)     Other Provisions. Except as amended hereby, the
Partnership Agreement shall in all respects continue in full force and effect
and the parties ratify and confirm that they continue to be bound by the terms
and conditions thereof.
               (4)     Counterparts. This Amendment may be executed in one or
more counterparts (including by facsimile or electronic transmission), each of
which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date first above written.

            TIME WARNER CABLE LLC

     
By:  
/s/ Satish Adige  
      Name:   Satish Adige        Title:   SVP, Investments          TIME WARNER
NY CABLE LLC

     
By:  
/s/ Satish Adige  
      Name:   Satish Adige        Title:   SVP, Investments          TWE GP
HOLDINGS LLC

     
By:  
/s/ Satish Adige  
      Name:   Satish Adige        Title:   SVP, Investments   

 